DETAILED ACTION
Status of Application
1.	The claims 1-10 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 09/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaBar (US 3879210).
	Regarding claim 1, LaBar teaches a fuse cast refractory comprising about 99 wt% alumina along with 0.5 wt% each of SiO2 and B2O3 (see Abstract). LaBar further teaches that the inventive refractor can comprise 0.3 wt% of a constituent that can be magnesium oxide, MgO (see claim 4). The LaBar refractory meets the Al2O3, SiO2, and B2O3- compositional limitation of the instant claim and has an equivalent fuse cast structure. Routine optimization and experimentation by one of ordinary skill in the art with the LaBar teachings would lead to the selection of MgO as the constituent oxide from the small and finite list of constituents taught. As such, a refractory further comprising MgO in an amount falling within the corresponding range of the instant claim is taught by LaBar, and each claim limitation is met by the teachings of the prior art of record. Claim 1 is obvious and not patentably distinct. 
	Regarding claim 2, LaBar does not teach any necessary Na2O content in the inventive refractory, and teaches embodiments free of this component. The further limitation of instant claim 2 is therefore met by the LaBar teachings.
	Regarding claim 3, as discussed above, LaBar teaches that the content of the constituent oxide that can be MgO can be 0.3 wt%. 
	Regarding claim 4, LaBar teaches a refractory comprising 0.5 wt% B2O3 and a content of constituent oxide of up to 0.3 wt%. This constituent oxide can be MgO and then content range of LaBar overlaps and thus renders obvious that of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 5, LaBar does not teach any necessary barium or calcium content in the inventive refractory, and teaches embodiments free of the optional calcium oxide component. The further limitation of instant claim 5 is therefore met by the LaBar teachings.
	Regarding claim 6, the claim differs from LaBar as applied above because LaBar does not teach the corrosion property of the inventive refractory when tested according to the method of the instant claim on a sample having the size features of the claim. However, as the LaBar refractory is compositionally equivalent to that of the instant claims, as shown above, and has an equivalent fuse cast structure, it necessarily follows that the corrosion properties of the LaBar refractory are also equivalent.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). As such, the corrosion distance as measure according to the method of instant claim 6 on a 19 mm diameter, 80 mm length sample would be 5.0 mm or less. Each limitation of claim 6 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 7, LaBar teaches that the inventive refractory should be relatively dense and as nonporous as possible. LaBar further does not teach any degree of porosity greater than 3.0%. There is therefore no indication in LaBar of a porosity falling outside of the range of instant claim 7, and a teaching of optimizing the inventive refractory by minimizing porosity. A porosity under 3.0% is therefore suggested by LaBar, and a refractory having this property would have been obvious to one of ordinary skill in the art from the teachings of the prior art of record. 
	Regarding claim 8, the claim differs from LaBar as applied above because LaBar does not teach the thermal conductivity at 1200 °C measured according to the method of the claim. However, as the LaBar refractory is compositionally equivalent to that of the instant claims, as shown above, and has an equivalent fuse cast structure, it necessarily follows that the thermal conductive properties of the LaBar refractory are also equivalent.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of instant claim 8 is therefore met by the teachings of the prior art of record, and the claim is not patentably distinct. 
	Regarding claim 9, the claim differs from LaBar as applied above because LaBar does not teach the thermal conductivity at 1600 °C measured according to the method of the claim. However, as the LaBar refractory is compositionally equivalent to that of the instant claims, as shown above, and has an equivalent fuse cast structure, it necessarily follows that the thermal conductive properties of the LaBar refractory are also equivalent.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of instant claim 9 is therefore met by the teachings of the prior art of record, and the claim is not patentably distinct. 
	Regarding claim 10, as discussed above, LaBar teaches a method of producing a high alumina fuse cast refractory that meets each limitation of instant claim 1. The LaBar refractory is formed by mixing source materials for Al2O3, SiO2, B2O3, and the optional MgO constituent, followed by fusing and casting the refractory. Each limitation of instant claim 10 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW30 September 2022